443 F.2d 1175
AMARILLO BRANCH OF the NATIONAL ASSOCIATION FOR theADVANCEMENT OF COLORED PEOPLE et al., Plaintiffs-Appellants,v.AMARILLO INDEPENDENT SCHOOL DISTRICT, Defendant-Appellee.
No. 71-1353.
United States Court of Appeals, Fifth Circuit.
June 9, 1971.

Walter P. Wolfram, Amarillo, Tex., for plaintiffs-appellants.
R. A. Wilson, Underwood, Wilson, Sutton, Heare & Berry, Amarillo, Tex., for defendant-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.

BY THE COURT:

1
The finding of the District Court that the rebuilding of Amarillo High School at the proposed location in Southwest Amarillo, rather than at the original downtown location (where the school was destroyed by fire), does not serve to perpetuate or re-establish the dual system is clearly supported by the record.  Swann v. Charlotte-Mecklenburg Board of Education, April 20, 1971, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554.


2
Affirmed.